DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi (US 2018/0093346 A1).

Claim 1:
Yamagishi discloses a joint structure (comprising);
a welding body (306’) having a first welding plane (figs 11A, 11B; para [0100] – see also annotated reproduction of fig. 11B, below);
a side wall structure (302’) having a second welding plane (figs 11A, 11B; para [0100] – see also annotated reproduction of fig. 11B, below); and,
the first welding plane and the second welding plane being pressured and welded to each other (page 4, para [0047]), such that the welding body and the side wall structure encapsulate a cavity (O’) (figs. 11A, 11B, para [0100] and [0103]);
wherein a width of the second welding plane is smaller than a width between two side surfaces of the side wall structure (figs 11A, 11B; para [0100] – see also annotated reproduction of fig. 11B, below).



    PNG
    media_image1.png
    708
    1164
    media_image1.png
    Greyscale

Claim 7:
Yamagishi discloses the enclosed heat sink according to claim 1, wherein a vertical plane is formed between the second welding plane and each of the two side surfaces of the side wall structure (figs 11A, 11B; para [0100] – see also annotated reproduction of fig. 11B, above).

Claim 8:
Yamagishi discloses the enclosed heat sink according to claim 1, wherein a curved plane is formed between the second welding plane and each of the two side surfaces of the side wall structure (figs 11A, 11B; para [0100] – see also annotated reproduction of fig. 11B, above).

Claim 9:
Yamagishi discloses the enclosed heat sink according to claim 1, wherein a stepped plane is formed between the second welding plane and each of the two side surfaces of the side wall structure (figs 11A, 11B; para [0100] – see also annotated reproduction of fig. 11B, above).

Allowable Subject Matter
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2:
The prior art of record fails to disclose or fairly suggest the enclosed heat sink according to claim 1, wherein the first welding plane and the second welding plane are pressured and welded to each other through a pre-disposed solder.

Claim 5:
The prior art of record fails to disclose or fairly suggest the enclosed heat sink according to claim 1, wherein the two side surfaces of the side wall structure converge toward the second welding plane to form two inclined wall surfaces.

Claim 10:
The prior art of record fails to disclose or fairly suggest the enclosed heat sink according to claim 1, wherein an irregular plane is formed between the second welding plane and each of the two side surfaces of the side wall structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandenburg et al. (US 2020/0008291 A1) discloses an electrical-circuit assembly including an electrical device and a heat sink having a cavity. Chang (US 2007/0025085 A1) discloses a heat sink comprising a base defining a cavity, a plurality of fins, and a working fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726